Citation Nr: 0212741	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The appellant is the widow of the veteran who served on 
active military duty from February 1943 to March 1946.  He 
was a prisoner-of-war from December 1944 to May 1945.  He 
also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO, inter alia, 
denied the issue of entitlement to service connection for the 
cause of the veteran's death.  

After receiving a May 2000 notification of the decision, the 
appellant, the veteran's widow, perfected a timely appeal of 
the denial.  In May 2001, the Board remanded the appellant's 
claim to the RO for further evidentiary development.  
Following completion of the requested development to the 
extent possible as well as a continued denial of the cause of 
death claim, the RO, in April 2002, returned the case to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
on January [redacted], 1981 at the age of 59 years as a result of an 
acute myocardial infarction.  

3.  The veteran did not have beriberi heart disease or 
ischemic heart disease.  

4.  A cardiovascular disorder was not shown in service, or 
shown to be otherwise related to any incident of the 
veteran's military duty.  Additionally, a cardiovascular 
disorder was not shown within one year after the veteran's 
discharge from service.  

5.  At the time of the veteran's death, service connection 
had not been established for any disability.  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by active military duty and may not be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the June 2000 
statement of the case, an August 2001 letter, and the October 
2001 supplemental statement of the case informed the 
appellant of the provisions of the recently enacted VCAA and 
of the evidence needed to substantiate her service connection 
claim.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  A 
review of the claims folder indicates that the RO has made 
several attempts to procure all service medical records and 
pertinent post-service medical records adequately identified 
by the appellant.  All such reports which are available have 
been obtained and associated with the veteran's claims 
folder.  

In this regard, the Board notes that, by a January 2000 
letter, the RO asked the appellant to submit any of the 
veteran's military records that she may have had and had not 
previously sent to the agency.  Two weeks later in the same 
month, the appellant submitted copies of an early 
post-service medical record as well as a reserve duty 
examination report.  Along with these documents, the 
appellant attached a statement in which she explained that 
she was enclosing all of the requested information that she 
had concerning her husband.  

Subsequently, pursuant to the Board's May 2001 remand, the 
RO, by an August 2001 letter, requested that the appellant 
furnish the names and addresses of all physicians or other 
health care personnel who had provided post-service 
cardiovascular and psychiatric (including post-traumatic 
stress disorder) treatment to the veteran, use a separate 
VA Form 21-4142, Authorization For Release Of Information 
(VA Form 21-4142) for each such private doctor or hospital 
identified, and submit any of the veteran's treatment records 
that she herself may have had.  The RO noted VA's particular 
interest in the veteran's private terminal hospitalization 
records.  The RO provided the appellant with a 
VA Form 21-4142.  

Significantly, however, the appellant simply responded by 
submitting a copy of an article published during World War II 
which discussed the veteran's role as a fighter pilot who 
"flew in strafing and dive-bombing attacks that cleared the 
way for the drive into Paris."  The appellant did not 
provide any of the requested information concerning 
post-service cardiovascular and psychiatric treatment that 
the veteran may have received.  Consequently, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the appellant in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the appellant.  As such, the Board may proceed 
with its adjudication of the appellant's appeal.  

Factual Background

The service medical records from the veteran's period of 
active military duty are negative for complaints of, 
treatment for, or findings of a cardiovascular disorder.  The 
separation examination conducted in February 1946 
demonstrated that the veteran had a blood pressure reading of 
142/86 and that his heart was normal.  

During the veteran's subsequent reserve service, he underwent 
periodic examinations.  An evaluation completed in August 
1947 indicated that the veteran was overweight by 28 pounds, 
that he had blood pressure readings of 124-134/80-86, and 
that his heart was normal.  At an April 1952 examination, the 
veteran denied ever having experienced high or low blood 
pressure, palpitations, a pounding heart, or pain or pressure 
in his chest.  At an annual evaluation conducted in November 
1953, the veteran continued to deny this symptomatology.  The 
November 1953 examination demonstrated that the veteran had 
the following blood pressure readings:  116/72 (in the 
sitting position), 112/70 (in the recumbent position), and 
118/72 (after three minutes in the standing position) and 
that his heart (including thrust, size, rhythm, and sounds) 
was normal.  

At a September 1956 reserve evaluation, the veteran continued 
to deny ever having experienced high or low blood pressure, 
palpitations, a pounding heart, or pain or pressure in his 
chest.  This examination demonstrated that the veteran had a 
blood pressure reading of 148/90 and that his heart 
(including thrust, size, rhythm, and sounds) was normal.  

According to the certificate of death, the veteran died on 
January [redacted], 1981 at the age of 59 years.  The immediate 
cause of the veteran's death was an acute myocardial 
infarction.  No other condition contributing to the immediate 
cause of the veteran's demise was listed on the death 
certificate.  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (2001).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2001).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2001).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2001).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disorder becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such a disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Further, if a veteran is a former prisoner of war and, as 
such, was interned or detained for not less than 30 days, 
beriberi (including beriberi heart disease) shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. §§ 3.307(a)(5), 3.309(c) (2001).  The 
term beriberi heart disease includes ischemic heart disease 
in a former prisoner of war who had experienced localized 
edema during captivity.  38 C.F.R. Note following § 3.309(c) 
(2001).  

Throughout the current appeal in the present case, the 
appellant has contended that stress experienced by the 
veteran during his active service as a World War II fighter 
pilot and prisoner-of-war caused him to develop a 
cardiovascular disorder that led to the myocardial infarction 
that caused his death in January 1981.  As such, the 
appellant maintains that service connection for the cause of 
the veteran's death is warranted.  

The certificate of death indicates that the veteran died on 
January [redacted], 1981 at the age of 59 years as a result of an 
acute myocardial infarction.  At the time of the veteran's 
death, service connection had not been established for any 
disability.  

The medical evidence of record does not support a finding 
that the veteran had a cardiovascular disorder which 
originated during military service, or which may be presumed 
to have done so.  In this regard, the Board reiterates that 
the service medical records, including those reports 
associated with the veteran's reserve duty, failed to 
demonstrate complaints of, treatment for, or findings of a 
cardiovascular disorder.  Furthermore, the claims folder 
contains no subsequent private or VA medical records 
reflecting treatment for a diagnosed cardiovascular disorder.  
The first evidence of such a disability is the veteran's 
death certificate, which was dated in January 1981 and which 
indicated that he died as a result of an acute myocardial 
infarction.  Significantly, the claims folder contains no 
competent medical evidence associating the acute myocardial 
infarction which caused his death with his active military 
duty.  See, 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.303(d) (2001).  

In addition, the claims folder contains no competent evidence 
of a cardiovascular disorder within a year after the 
veteran's separation from military duty.  The first competent 
evidence of a cardiovascular disorder is dated in January 
1981, almost 35 years after his discharge from active 
military duty.  Consequently, the cardiovascular disorder 
which led to the veteran's death may not be presumed to have 
been incurred during his active military service.  See, 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

Moreover, the medical evidence of record does not indicate 
that the veteran had beriberi heart disease or ischemic heart 
disease.  Without evidence of beriberi heart disease, 
including ischemic heart disease, service incurrence of such 
disorders, in light of the veteran's prisoner of war status, 
may not be presumed.  See, 38 C.F.R. §§ 3.307(a)(5), 
3.309(c), and Note following 3.309(c) (2001).  

Clearly, a disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  As such, the Board must conclude 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  Consequently, her claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

